DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 31 May 2022. Claims 1 - 20 are currently pending. 

Response to Arguments
Applicant's arguments filed 31 May 2022 have been fully considered but they are not persuasive.
On pages 7 - 8 of the remarks the Applicant’s Representative argues that the previously cited portions of Burry et al. and Zhou et al. do not disclose “determin[ing] that the one of the first object and the second object has not been identified within a previous amount of time”. The Examiner respectfully disagrees, in part. Initially, the Examiner asserts that the aforementioned disputed claim limitation is a newly amended claim limitation that has been added in response to the previous Office Action and thus the Examiner was not required to identify any portions of Burry et al. and/or Zhou et al. that disclosed the aforementioned disputed claim limitation in the previous Office Action. Furthermore, the Examiner asserts that, at least, Zhou et al. disclose “determin[ing] that the one of the first object and the second object has not been identified within a previous amount of time”, see at least page 6 paragraphs 0061 and 0063, page 9 paragraphs 0085 and 0088 - 0089, page 10 paragraph 0094 - page 11 paragraph 0102 and page 14 paragraphs 0122 - 0123 of Zhou et al. wherein they disclose that their “object tracking system 206A can perform data association to associate or match the blob trackers (e.g., blob trackers generated or updated based on a previous frame or newly generated blob trackers) and blobs 208A using the calculated costs (e.g., using a cost matrix or other suitable association technique)” (emphasis added) [0063], that their “blob trackers can have various temporal states, such as a new state for a tracker of a current frame that was not present before the current frame” [0097] and that a “tracker is given a new state when the tracker is created and its duration of being associated with any blobs is 0” [0098]. The Examiner asserts that, as shown herein above and in the cited portions, Zhou et al. disclose that newly generated blob trackers that have a new state as their temporal status are generated when blobs, objects, detected in a current frame have been determined to not be present before the current frame, i.e. they have not been identified within a previous amount of time. Therefore, the Examiner asserts that at least Zhou et al. disclose the aforementioned disputed claim limitation and that Burry et al. in view of Zhou et al. disclose instant claims 1 - 20. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burry et al. U.S. Publication No. 2017/0323370 A1 in view of Zhou et al. U.S. Publication No. 2019/0130189 A1.

-	With regards to claims 1, 10 and 16, Burry et al. disclose a system, method and non-transitory, computer-readable storage medium comprising executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations (Burry et al., Figs. 2, 12 & 13, Pg. 1 ¶ 0006 - 0008, Pg. 2 ¶ 0010 - 0011 and 0030, Pg. 3 ¶ 0032, Pg. 5 ¶ 0049 - 0050 and 0052 - 0054, Pg. 5 ¶ 0061 - Pg. 6 ¶ 0063) comprising: a first computing device comprising at least one processor, (Burry et al., Figs. 2, 12 & 13, Pg. 2 ¶ 0010 - 0011, Pg. 2 ¶ 0030 - Pg. 3 ¶ 0032, Pg. 5 ¶ 0050 - 0054, Pg. 5 ¶ 0061 - Pg. 6 ¶ 0063) the first computing device configured to: receive data comprising at least one image from an imaging device; (Burry et al., Figs. 2 - 6C & 14, Pg. 1 ¶ 0009 - Pg. 2 ¶ 0011, Pg. 2 ¶ 0030, Pg. 3 ¶ 0032 - 0036, Pg. 4 ¶ 0046, Pg. 5 ¶ 0048 - 0052 and 0055) detect at least one object in the at least one image, (Burry et al., Figs. 3 - 5 & 14, Pg. 1 ¶ 0006 - Pg. 2 ¶ 0011, Pg. 3 ¶ 0032 - 0038, Pg. 4 ¶ 0041 and 0045 - 0046, Pg. 5 ¶ 0048 and 0056) wherein the at least one object comprises a first object and a second object; (Burry et al., Figs. 1B, 6A- 6C, 8A, 8B & 10, Pg. 2 ¶ 0030, Pg. 4 ¶ 0042 - 0044, Pg. 5 ¶ 0048 - 0051) determine at least one area of the at least one image based on the detected at least one object, wherein the at least one area comprises a first area comprising the first object and a second area comprising the second object; (Burry et al., Figs. 1B, 3, 6A- 6C, 8A, 8B & 10, Pg. 2 ¶ 0030, Pg. 3 ¶ 0032 - 0038, Pg. 4 ¶ 0042 - 0046, Pg. 5 ¶ 0049 - 0051) determine a first classification corresponding to the first area of the at least one image based on the detected first object and a predefined class; (Burry et al., Figs. 1B, 3, 6A- 6C, 8A, 8B & 10, Pg. 2 ¶ 0030, Pg. 3 ¶ 0032 - 0038, Pg. 4 ¶ 0042 - 0046, Pg. 5 ¶ 0048 - 0051) determine a second classification corresponding to the second area of the at least one image based on the detected second object and the predefined class; (Burry et al., Figs. 1B, 3, 6A- 6C, 8A, 8B & 10, Pg. 2 ¶ 0030, Pg. 3 ¶ 0032 - 0038, Pg. 4 ¶ 0042 - 0046, Pg. 5 ¶ 0048 - 0051) determine, based on the first classification, and the second classification, one of the first object and the second object; (Burry et al., Figs. 3 - 5, Pg. 2 ¶ 0030, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0044, Pg. 4 ¶ 0046, Pg. 5 ¶ 0048 - 0049) generate an arrival message based on the determined one of the first object and the second object; (Burry et al., Figs. 3 - 5, Pg. 2 ¶ 0030, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0044, Pg. 4 ¶ 0046, Pg. 5 ¶ 0048 - 0049) and transmit the arrival message to a second computing device. (Burry et al., Figs. 2 - 5, 8 & 11 - 14, Pg. 3 ¶ 0031, Pg. 3 ¶ 0037 - Pg. 4 ¶ 0044, Pg. 5 ¶ 0050 - 0054) Burry et al. fail to disclose explicitly determining a first value corresponding to the first area of the at least one image; determining a second value corresponding to the second area of the at least one image; determining an overlap of the first area with the second area; determining, based on the overlap, the first value, and the second value, one of the first object and the second object, comprising determining that one of the first value and the second value is less than the other of the first value and the second value; and determining that the one of the first object and the second object has not been identified within a previous amount of time. Pertaining to analogous art, Zhou et al. disclose a system, method and non-transitory, computer-readable storage medium comprising executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations (Zhou et al., Pg. 2 ¶ 0011 - 0012, Pg. 4 ¶ 0049 - 0050, Pg. 5 ¶ 0057, Pg. 22 ¶ 0189 - 0191, Pg. 27 ¶ 0249 - 0251) comprising: a first computing device comprising at least one processor, (Zhou et al., Pg. 2 ¶ 0011 - 0012, Pg. 4 ¶ 0050, Pg. 22 ¶ 0189 - 0191, Pg. 27 ¶ 0249 - 0251) the first computing device configured to: receive data comprising at least one image from an imaging device; (Zhou et al., Abstract, Figs. 1 - 3 & 6, Pg. 4 ¶ 0051 - 0052, Pg. 5 ¶ 0056 - 0058, Pg. 6 ¶ 0063 - 0064, Pg. 13 ¶ 0119, Pg. 22 ¶ 0189 - 0191, Pg. 27 ¶ 0238, Pg. 28 ¶ 0244 and 0249 - 0251) detect at least one object in the at least one image, (Zhou et al., Abstract, Figs. 1 - 5A, 5C - 7, 9 & 15 - 32, Pg. 1 ¶ 0005 - 0009, Pg. 5 ¶ 0054, Pg. 11 ¶ 0101, Pg. 11 ¶ 0103 - Pg. 12 ¶ 0109, Pg. 14 ¶ 0120, Pg. 19 ¶ 0168, Pg. 23 ¶ 0192) wherein the at least one object comprises a first object and a second object; (Zhou et al., Figs. 5A, 5C, 5D, 9 & 15 - 32, Pg. 11 ¶ 0101, Pg. 12 ¶ 0108 - 0109, Pg. 13 ¶ 0114 - Pg. 14 ¶ 0124, Pg. 18 ¶ 0144 - 0148 and 0157, Pg. 19 ¶ 0168 - 0170, Pg. 23 ¶ 0192) determine at least one area of the at least one image based on the detected at least one object, wherein the at least one area comprises a first area comprising the first object and a second area comprising the second object; (Zhou et al., Abstract, Figs. 5A - 5D & 7 - 32, Pg. 1 ¶ 0007, Pg. 6 ¶ 0060 - 0061, Pg. 9 ¶ 0085 - 0087, Pg. 11 ¶ 0101 - 0103, Pg. 12 ¶ 0108 - 0111, Pg. 19 ¶ 0168 - Pg. 20 ¶ 0177, Pg. 23 ¶ 0192) determine a first value corresponding to the first area of the at least one image based on the detected first object and a predefined class; (Zhou et al., Figs. 13, 14 & 35C, Pg. 3 ¶ 0023 and 0026 - 0027, Pg. 11 ¶ 0104 - Pg. 12 ¶ 0107, Pg. 14 ¶ 0120 - 0121 and 0125, Pg. 19 ¶ 0168, Pg. 25 ¶ 0222, Pg. 26 ¶ 0233 - Pg. 27 ¶ 0237 [“The confidence level can indicate a likelihood that the detector bounding box encloses, or otherwise corresponds to, the particular object”]) determine a second value corresponding to the second area of the at least one image based on the detected second object and the predefined class; (Zhou et al., Figs. 13, 14 & 35C, Pg. 3 ¶ 0023 and 0026 - 0027, Pg. 11 ¶ 0104 - Pg. 12 ¶ 0107, Pg. 14 ¶ 0120 - 0121 and 0125, Pg. 19 ¶ 0168, Pg. 25 ¶ 0222, Pg. 26 ¶ 0233 - Pg. 27 ¶ 0237) determine an overlap of the first area with the second area; (Zhou et al., Figs. 5B - 5D, 8 & 10 - 14, Pg. 2 ¶ 0015 - 0017, Pg. 12 ¶ 0107, Pg. 12 ¶ 0110 - Pg. 13 ¶ 0116, Pg. 14 ¶ 0121, Pg. 15 ¶ 0129 - 0131, Pg. 18 ¶ 0144 - 0150 and 0157, Pg. 19 ¶ 0170, Pg. 22 ¶ 0187 - 0188) determine, based on the overlap, the first value, and the second value, one of the first object and the second object, (Zhou et al., Figs. 7 & 9 - 14, Pg. 12 ¶ 0107 - Pg. 13 ¶ 0113, Pg. 13 ¶ 0116 - 0117, Pg. 14 ¶ 0121 and 0125, Pg. 16 ¶ 0135 - Pg. 17 ¶ 0140, Pg. 18 ¶ 0143 and 0146 - 0150, Pg. 18 ¶ 0157 - Pg. 19 ¶ 0162, Pg. 19 ¶ 0167, Pg. 19 ¶ 0170 - Pg. 20 ¶ 0171, Pg. 20 ¶ 0175 - 0180, Pg. 22 ¶ 0187 - 0188 [“if the smaller bounding box overlaps with a top part of the larger bounding box, and the full inclusion indicator (smallBBoxIncludeRatio) exceeds the partial enclosure threshold (bboxPartiallyIncludedRatioTh), the first and second bounding boxes may be determined to include a candidate bounding box for removal, and the candidate bounding box will be the one with the lower confidence level among the two bounding boxes”]) comprising determining that one of the first value and the second value is less than the other of the first value and the second value; (Zhou et al., Pg. 12 ¶ 0107, Pg. 13 ¶ 0116 - 0117, Pg. 14 ¶ 0120 - 0121, Pg. 16 ¶ 0135 - 0136, Pg. 17 ¶ 0138 - 0141, Pg. 18 ¶ 0143 and 0146 - 0148, Pg. 18 ¶ 0157 - Pg. 19 ¶ 0159, Pg. 20 ¶ 0171 and 0180 [“the bounding box processing engine 740 can determine a candidate bounding box for removal based on, for example, identifying the bounding box associated with the minimum confidence level within the group” and “if the smaller bounding box overlaps with a top part of the larger bounding box, and the full inclusion indicator (smallBBoxIncludeRatio) exceeds the partial enclosure threshold (bboxPartiallyIncludedRatioTh), the first and second bounding boxes may be determined to include a candidate bounding box for removal, and the candidate bounding box will be the one with the lower confidence level among the two bounding boxes.”]) and determine that the one of the first object and the second object has not been identified within a previous amount of time. (Zhou et al., Pg. 6 ¶ 0061 and 0063, Pg. 9 ¶ 0085 and 0088 - 0089, Pg. 10 ¶ 0094 - Pg. 11 ¶ 0102, Pg. 14 ¶ 0122 - 0123 [“object tracking system 206A can perform data association to associate or match the blob trackers (e.g., blob trackers generated or updated based on a previous frame or newly generated blob trackers) and blobs 208A using the calculated costs (e.g., using a cost matrix or other suitable association technique)”, “blob trackers can have various temporal states, such as a new state for a tracker of a current frame that was not present before the current frame” and “A tracker is given a new state when the tracker is created and its duration of being associated with any blobs is 0.” The Examiner asserts that newly generated blob trackers having a new temporal state in Zhou et al. are generated when blobs, objects, detected in a current frame have been determined to not be present before the current frame, i.e. they have not been identified within a previous amount of time.]) Burry et al. and Zhou et al. are combinable because they are both directed towards image processing systems that detect, classify and track objects in captured images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Burry et al. with the teachings of Zhou et al. These modifications would have been prompted in order to enhance the base device of Burry et al. with the well-known techniques Zhou et al. applied to a comparable device. Determining one of a first object and a second object based on an overlap of a first area comprising the first object with a second area comprising the second object and based on first and second values corresponding to the first and second areas, respectively, wherein the first and second values are determined based on the first and second objects, respectively, and a predefined class, as taught by Zhou et al., would enhance the base device of Burry et al. by allowing for results of the object classification process of Burry et al. to be associated with confidence values indicating the likelihood that detected objects correspond to specific classes so as to enable vehicle arrival alerts and other notifications to only be generated when the object classification process is sufficiently confident that a vehicle has been detected in the image, i.e., when a confidence value(s) of a detected object(s) belonging to a vehicle class exceeds a predefined threshold, thereby helping reduce erroneous and non-pertinent alerts and notifications caused by other objects detected in the captured images, such as pedestrians. Furthermore, this modification would enhance the base device of Burry et al. by improving its accuracy and reliability by helping prevent repeated detections of single objects, and thus duplicated and erroneous notification messages, since an amount of overlap between one or more detected objects along with their respective confidence values would be evaluated in order to determine whether one or more of the one or more detected objects correspond to repeated detections of a single same identical object and, if so, which one of the repeated detections is best suited for tracking of the single same identical object. Moreover, this modification would have been prompted by the teachings and suggestions of Burry et al. that trained image-based classifiers and other specific vehicle detection methods can be utilized on detected moving objects for vehicle detection and classification and that other moving objects may be present within the area under observation, see at least page 2 paragraph 0030, page 3 paragraphs 0032, 0034 and 0036 - 0038, page 4 paragraph 0046 and page 5 paragraphs 0048 - 0049 of Burry et al. In addition, determining that the one of the first object and the second object has not been identified within a previous amount of time, as taught by Zhou et al., would enhance the base device of Burry et al. by helping ensure that car arrival events are signaled only once per car when they are initially detected by determining whether or not they have been previously identified and are currently being tracked thereby improving the ability of the base device to accurately and reliably discriminate between initial detections of newly detected cars and subsequent detections of previously detected cars and thus enhance its object tracking performance. Furthermore, this modification would have been prompted by the teachings and suggestions of Burry et al. that checks are continuously made to determine if a vehicle has been detected and, if a vehicle has been detected, an identification code is assigned to the vehicle and tracking of the vehicle is initiated wherein object tracking is used for future frames until the vehicle leaves the scene, see at least figures 3 - 5, page 3 paragraph 0037 - page 4 paragraph 0040 and page 4 paragraph 0046 of Burry et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that when multiple objects are detected in an image an amount of overlap between respective areas comprising the multiple objects along with corresponding confidence values indicating the likelihood that the respective areas correspond to a particular object of interest, such as a vehicle, would be evaluated so as to determine whether one or more of the multiple objects detected in the image correspond to a single same identical object in order to prevent unwanted duplicate detections and notifications of objects, ensure that the most suitable detection out of multiple duplicate detections for a single same object is utilized for subsequent tracking and help guarantee that vehicle notification messages are only generated when the system is sufficiently confident that a vehicle has been detected and in that, after determining the most suitable detection out of multiple duplicate detections for a single same object, the detection of the object will be checked to determine whether or not the object has been identified within a previous amount of time or not in order to help reliably and accurately recognize the detection as the initial detection of the object or as a subsequent detection of the object so as to further help ensure that arrival messages are only generated once for each vehicle when they are initially detected. Therefore, it would have been obvious to combine Burry et al. with Zhou et al. to obtain the invention as specified in claims 1, 10 and 16.

-	With regards to claims 2, 11 and 17, Burry et al. in view of Zhou et al. disclose the system, method and computer-readable storage medium of claims 1, 10 and 16, respectively, wherein the first computing device is further configured to classify the at least one object in the at least one image. (Burry et al., Fig. 3, Pg. 3 ¶ 0032 - 0038, Pg. 4 ¶ 0045 - 0046) In addition, analogous art Zhou et al. disclose classifying the at least one object in the at least one image. (Zhou et al., Pg. 1 ¶ 0006 - 0007, Pg. 5 ¶ 0054 and 0058, Pg. 11 ¶ 0104 - Pg. 12 ¶ 0107, Pg. 14 ¶ 0120, Pg. 19 ¶ 0168, Pg. 23 ¶ 0211, Pg. 26 ¶ 0233 - Pg. 27 ¶ 0237) 

-	With regards to claims 3 and 12, Burry et al. in view of Zhou et al. disclose the system and method of claims 2 and 10, respectively, further comprising determining whether the first object is classified as the predefined class. (Burry et al., Fig. 3, Pg. 3 ¶ 0032 - 0038, Pg. 4 ¶ 0045 - 0046) Burry et al. fail to disclose explicitly determining the first value corresponding to the first area of the at least one image. Pertaining to analogous art, Zhou et al. disclose wherein determining the first value corresponding to the first area of the at least one image comprises determining whether the first object is classified as the predefined class. (Zhou et al., Figs. 33 - 36C, Pg. 3 ¶ 0023 and 0027, Pg. 11 ¶ 0104 - Pg. 12 ¶ 0107, Pg. 19 ¶ 0168, Pg. 23 ¶ 0211, Pg. 25 ¶ 0222, Pg. 26 ¶ 0233 - Pg. 27 ¶ 0237 [“The confidence level can indicate a likelihood that the detector bounding box encloses, or otherwise corresponds to, the particular object”])

-	With regards to claims 4 and 13, Burry et al. in view of Zhou et al. disclose the system and method of claims 3 and 12, respectively, wherein the predefined class includes vehicles. (Burry et al., Fig. 3, Pg. 3 ¶ 0032 - 0038, Pg. 4 ¶ 0045 - 0046) In addition, analogous art Zhou et al. disclose wherein the predefined class includes vehicles. (Zhou et al., Fig. 36C, Pg. 5 ¶ 0054 and 0058, Pg. 27 ¶ 0237) 

-	With regards to claims 5, 14 and 19, Burry et al. in view of Zhou et al. disclose the system, method and computer-readable storage medium of claims 1, 10 and 16, respectively. Burry et al. fail to disclose explicitly wherein the first computing device is further configured to determine that the first value corresponding to the first area of the at least one image is beyond a predefined threshold. Pertaining to analogous art, Zhou et al. disclose wherein the first computing device is further configured to determine that the first value corresponding to the first area of the at least one image is beyond a predefined threshold. (Zhou et al., Figs. 13 & 14, Pg. 2 ¶ 0020, Pg. 3 ¶ 0022, Pg. 11 ¶ 0104, Pg. 12 ¶ 0107, Pg. 13 ¶ 0117, Pg. 14 ¶ 0121, Pg. 17 ¶ 0138 - 0141, Pg. 18 ¶ 0143 - 0145, Pg. 19 ¶ 0167, Pg. 20 ¶ 0178 and 0180, Pg. 22 ¶ 0187 - 0188, Pg. 27 ¶ 0237) 

-	With regards to claims 6, 15 and 20, Burry et al. in view of Zhou et al. disclose the system, method and computer-readable storage medium of claims 1, 10 and 16, respectively, wherein the first computing device is further configured to: generate the arrival message indicating the first object or the second object corresponding to the at least one of the first classification and the second classification that meets predefined criteria. (Burry et al., Figs. 3 - 5, Pg. 2 ¶ 0030, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0044, Pg. 4 ¶ 0046, Pg. 5 ¶ 0048 - 0049) Burry et al. fail to disclose explicitly determining that at least one of the first value and the second value is not beyond a predefined threshold and that at least one of the first value and the second value is beyond the predefined threshold; and indicating the first object or the second object corresponding to the at least one of the first value and the second value that is beyond the predefined threshold. Pertaining to analogous art, Zhou et al. disclose wherein the first computing device is further configured to: determine that at least one of the first value and the second value is not beyond a predefined threshold (Zhou et al., Pg. 2 ¶ 0020, Pg. 3 ¶ 0022, Pg. 13 ¶ 0116 - 0117, Pg. 14 ¶ 0121, Pg. 16 ¶ 0135, Pg. 17 ¶ 0138 - 0141, Pg. 19 ¶ 0167, Pg. 20 ¶ 0178 - 0180, Pg. 22 ¶ 0187 - 0188) and that at least one of the first value and the second value is beyond the predefined threshold; (Zhou et al., Pg. 2 ¶ 0020, Pg. 3 ¶ 0022, Pg. 13 ¶ 0116 - 0117, Pg. 14 ¶ 0121, Pg. 16 ¶ 0135, Pg. 17 ¶ 0138 - 0141, Pg. 19 ¶ 0167, Pg. 20 ¶ 0178 - 0180, Pg. 22 ¶ 0187 - 0188) and generate an indication that the first object or the second object corresponding to the at least one of the first value and the second value that is beyond the predefined threshold. (Zhou et al., Fig. 36C, Pg. 4 ¶ 0053 - Pg. 5 ¶ 0055, Pg. 5 ¶ 0058 - Pg. 6 ¶ 0062, Pg. 10 ¶ 0095 - 0096, Pg. 12 ¶ 0107 - 0109, Pg. 13 ¶ 0116 - 0119, Pg. 14 ¶ 0123, Pg. 19 ¶ 0167 - 0168, Pg. 23 ¶ 0192) 

-	With regards to claim 7, Burry et al. in view of Zhou et al. disclose the system of claim 1, wherein the first computing device is further configured to determine whether the at least one object moved. (Burry et al., Figs. 4 - 6C, Pg. 1 ¶ 0009 - Pg. 2 ¶ 0011, Pg. 3 ¶ 0032 - 0036, Pg. 4 ¶ 0039 - 0040 and 0042 - 0046, Pg. 5 ¶ 0048 - 0049 and 0051) Burry et al. fail to disclose expressly determining whether the object moved based on the at least one area and a previously determined area determined from a previous image. Pertaining to analogous art, Zhou et al. disclose wherein the first computing device is further configured to determine whether the at least one object moved based on the at least one area and a previously determined area determined from a previous image. (Zhou et al., Figs. 1,2, 4 & 6, Pg. 6 ¶ 0059 - 0064, Pg. 9 ¶ 0085 - 0087, Pg. 10 ¶ 0092 - 0096 [“The velocity of a blob tracker can include the displacement of a blob tracker between consecutive frames. For example, the displacement can be determined between the centers (or centroids) of two bounding boxes for the blob tracker in two consecutive frames”]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Burry et al. in view of Zhou et al. with additional teachings of Zhou et al. This modification would have been prompted in order to enhance the combined base device of Burry et al. in view of Zhou et al. with the well-known technique Zhou et al. applied to a comparable device. Determining whether an object moved based on an area of the object in a current image and a previously determined area of the object in a previous image, as taught by Zhou et al., would enhance the combined base device by improving its ability to accurately and reliably track moving objects over a period of time, detect vehicle departures via analysis of the detected positions of the objects and changes thereof over time, assist in predicting where to search for the objects in a future image capture and help discriminate between detected objects in future image captures. Furthermore, this modification would have been prompted by the teachings and suggestions of Burry et al. to track vehicles, that various motion detection methods can be utilized, such as a frame differencing approach and temporal differencing, to identify moving objects, that vehicle departure detection is performed and that after a vehicle is recognized vehicle tracking is performed for future frames until it leaves the scene, see at least figures 4 and 5, page 1 paragraphs 0007 and 0009, page 3 paragraphs 0032 - 0036 and page 4 paragraphs 0039 - 0040 and 0045 - 0046 of Burry et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that change in position between a detected area of an object in a current image and a detected area of the object in a previous image would be utilized to determine whether or not the object moved and enable a velocity of the object to be determined in order to help discriminate between the object and other detected objects in subsequent image frames and assist in determining where to search for the object in a future image capture. Therefore, it would have been obvious to combine Burry et al. in view of Zhou et al. with additional teachings of Zhou et al. to obtain the invention as specified in claim 7. 

-	With regards to claim 8, Burry et al. in view of Zhou et al. disclose the system of claim 7, further comprising determining that the at least one object moved. (Burry et al., Figs. 4 - 6C, Pg. 1 ¶ 0009 - Pg. 2 ¶ 0011, Pg. 3 ¶ 0032 - 0036, Pg. 4 ¶ 0039 - 0040 and 0042 - 0046, Pg. 5 ¶ 0048 - 0049 and 0051) Burry et al. fail to disclose explicitly determining that the at least one object moved based on a distance between the at least one area and the previously determined area. Pertaining to analogous art, Zhou et al. disclose determining that the at least one object moved based on a distance between the at least one area and the previously determined area.  (Zhou et al., Figs. 1,2, 4 & 6, Pg. 6 ¶ 0059 - 0064, Pg. 9 ¶ 0085 - 0087, Pg. 10 ¶ 0092 - 0096 [“The velocity of a blob tracker can include the displacement of a blob tracker between consecutive frames. For example, the displacement can be determined between the centers (or centroids) of two bounding boxes for the blob tracker in two consecutive frames”]) 

-	With regards to claim 9, Burry et al. in view of Zhou et al. disclose the system of claim 7, further comprising determining that the at least one object moved. (Burry et al., Figs. 4 - 6C, Pg. 1 ¶ 0009 - Pg. 2 ¶ 0011, Pg. 3 ¶ 0032 - 0036, Pg. 4 ¶ 0039 - 0040 and 0042 - 0046, Pg. 5 ¶ 0048 - 0049 and 0051) Burry et al. fail to disclose explicitly determining that the at least one object moved based on an amount of time from when the previous image was captured to when the at least one image was captured. Pertaining to analogous art, Zhou et al. disclose determining that the at least one object moved based on an amount of time from when the previous image was captured to when the at least one image was captured. (Zhou et al., Figs. 1,2, 4 & 6, Pg. 6 ¶ 0059 - 0064, Pg. 9 ¶ 0085 - 0087, Pg. 10 ¶ 0092 - 0096 [“The velocity of a blob tracker can include the displacement of a blob tracker between consecutive frames. For example, the displacement can be determined between the centers (or centroids) of two bounding boxes for the blob tracker in two consecutive frames” and “In some cases, a time constant can be used (according to the instant frame rate) and/or a timestamp can be used”]) 

-	With regards to claim 18, Burry et al. in view of Zhou et al. disclose the computer-readable storage medium of claim 16 wherein the executable instructions, when executed by the one or more processors, cause the one or more processors to determine whether the first object is classified as the predefined class. (Burry et al., Fig. 3, Pg. 3 ¶ 0032 - 0038, Pg. 4 ¶ 0045 - 0046) In addition, analogous art Zhou et al. disclose determining whether the first object is classified as the predefined class. (Zhou et al., Fig. 36C, Pg. 3 ¶ 0023 and 0027, Pg. 11 ¶ 0104 - Pg. 12 ¶ 0107, Pg. 19 ¶ 0168, Pg. 23 ¶ 0211, Pg. 25 ¶ 0222, Pg. 26 ¶ 0233 - Pg. 27 ¶ 0237) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667